In a proceeding to vacate an arbitration award, (1) Paul Maggio appeals from so much of a judgment of the Supreme Court, Nassau County (McCaffrey, J.), entered July 20, 1983, as denied his request to recover the attorney’s fees he incurred in defending against the petitioner’s application to vacate the arbitration award and (2) the petitioner appeals from so much of the same judgment as denied her application and confirmed the arbitration award.
Judgment affirmed, without costs or disbursements.
Since the issue of whether the case falls under Federal Labor Management Relations Act § 301 (29 USC § 185) was not raised before Special Term, we decline to consider it now. We find no merit in the other contentions raised. Lazer, J. P., Bracken, Rubin and Fiber, JJ., concur.